Appeal from a judgment (denominated order) of the Supreme Court, Chautauqua County (Joseph Gerace, J.), entered March 12, 2003 in a proceeding pursuant to CPLR article 78. The judgment granted petitioner’s motion for leave to renew and, upon renewal, adhered to the court’s original decision dismissing the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is affirmed without costs for reasons stated *1117in decision at Supreme Court (Ferrugia v New York State Dept. of Health, 192 Misc 2d 709 [2002]).
All concur except Wisner and Scudder, JJ., who dissent and vote to reverse in accordance with the following memorandum.